COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of T.T.T., T.D.T., Jr., T.T., K.W., K.T.,
                            Children

Appellate case number:      01-15-00862-CV

Trial court case number:    2014-04561J

Trial court:                314th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The reporter’s
record was filed on October 26, 2015, and the clerk’s record was filed on November 11,
2015. See TEX. R. APP. P. 28.4(b). Thus, the appellant’s brief was due by December 2,
2015. See id. 38.6(a)(1). On the day the brief was due, December 2, 2015, appellant’s
appointed counsel, Donald M. Crane, filed a notice of appearance and unopposed motion
for a first extension of time to file the appellant’s brief, requesting a thirty-four day
extension until January 5, 2016.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West Supp. 2014). The notice of appeal was filed on October
10, 2015, in the trial court by appointed counsel for the mother, K.C.P., setting the 180-
day compliance deadline for April 7, 2016. Because the notice of appeal was
electronically filed on October 10, 2015, a Saturday, it is deemed timely filed in the trial
court on October 12, 2015, twenty days after the September 21, 2015 final decree for
termination was signed by the trial court. See TEX. R. APP. P. 4.1(a), 9.2(c)(4)(A),
26.1(b). Appellant has established indigence or is presumed indigent. See id. 20.1(a).
Although appellant’s counsel’s motion is unopposed, the accelerated schedule in parental
termination cases requires greater compliance with briefing deadlines and greater scrutiny
of extension requests.
        Appellant’s counsel contends that an extension is needed because he needs
additional time to review the records in this case, because he has been busy preparing the
briefs in three other parental termination cases in this Court, two of which were also due
on December 2, 2015, pending first extension requests, and the third one is due on
December 7, 2015, in the Fourteenth Court of Appeals, and because he will be making
several appearances in Harris County district courts. Because appellant’s counsel asserts
that an extension is necessary here, in part, since he is busy preparing the appellant’s
briefs in three other parental termination cases, and he properly provided the cause
numbers, deadlines, and whether he has sought extensions in those cases, his extension
request complies with Rule 10.5(b). See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).

        Accordingly, the appellant’s motion for an extension of time to file appellant’s
brief is GRANTED until January 5, 2016, but no further extensions will be granted
absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d). If the appellant’s
brief is not filed by January 5, 2016, this case may be abated for the trial court to hold a
hearing and appellant’s appointed counsel, Donald M. Crane, may be required to show
cause why he should not be relieved of his duties after a finding of good cause is
rendered by the court on the record. See TEX. FAM. CODE ANN. § 107.016(2) (West
Supp. 2014).

       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: December 17, 2015